Case 1:05-md-01720-MKB-JO Document 7393 Filed 04/09/19 Page 1 of 3 PageID #: 108679
                                              FILED
                                         IN CLERK'S OFFICE
                                    U8.DISTRICT COURT E.D.N.Y.
                                     ★       APR 09 2019     ★

                                      BROQKLYN OFFICE

        :^L                 -c-      tjlLs


        'A/l A& ^cM/YU4ot CoiMd JU:t^cAs>^^^
         dY]fiM/ik^ dko^ii^ujJ'tldzditw^
              AJo. ds-mo^Q/v^o


                 O/yyt Ol /nui^Uuut ^                            <A3jih)C^SjB!^Amji4J''.
                            CCia&. CoMjid uA/k                             do^
        •A^ufZiUCJuJlA^            OtlJ 7)^M<j'^0/jf' Qj^                              _

        <i/ di/m. 0. dlcuy) 0l^Jl/t*Ji4A hiQ'(><-f^'
           QJUom'o Qbixh                ^<3ui^ iXAJC.
          ^                          ~               -^.SlA6(,
        •<^ tot 6iC6Il^dld i/cjxx 1 ViCuchUM^J iUctuA^
         (J^ flaJ£                iuui^/L4^

                           CiOM QDumU/>
        (XjtdJ2^j^iMia^:akd/c^                                     •MwCu.(kjdanAJ
         ibdit ^ujL 4SdbXd) CloM
         iy\i^ ^o^km-aXm.                         a^' di A-
     Case 1:05-md-01720-MKB-JO Document 7393 Filed 04/09/19 Page 2 of 3 PageID #: 108680

V/


                                                      m

                           a^^cujlis*^ji)^
                          Ig JdW-/oi^j2te 'Mjicinur,S^^-
                      H-^s-7s<him



                                                          k ^ ^/9
                     /W/ /w
                        & T3^
           wn^-^P        -PJV.iT

   r«id:     {?€>'


Oie 'qO                            hp<rnyvhvffhS09
                                         cm)ini
                                             -MKB-JO Document 7393 Filed 04/09/19 Page 3 of
